Name: 94/265/EC: Council Decision of 26 April 1994 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service;  regions and regional policy
 Date Published: 1994-05-05

 Avis juridique important|31994D026594/265/EC: Council Decision of 26 April 1994 appointing a member of the Committee of the Regions Official Journal L 114 , 05/05/1994 P. 0020 - 0020 Finnish special edition: Chapter 1 Volume 3 P. 0138 Swedish special edition: Chapter 1 Volume 3 P. 0138 COUNCIL DECISION of 26 April 1994 appointing a member of the Committee of the Regions (94/265/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat on the Committee has become vacant following the resignation of Mr Tarcisio Andreolli, which was brought to the Council's attention on 7 April 1994; Having regard to the proposal from the Italian Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Tarcisio Grandi is hereby appointed a member of the Committee of the Regions in place of Mr Tarcisio Andreolli for the remainder of the latter's term of office, which expires on 25 January 1998. Done at Luxembourg, 26 April 1994. For the Council The President G. MORAITIS (1) OJ No L 31, 4. 2. 1994, p. 29.